 AUSTAL USA
, LLC
 357 NLRB No. 40 
329
Austal USA, LLC 
and
 Sheet Metal Workers Interna-
tional Association Union, Local 441, AFLŒCIO, 
Petitioner.  
Case 15ŒRCŒ008394 
August 2, 2011 
ORDER REMANDING 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE Petitioner Sheet Metal Workers International Associa-
tion, Local 441, AFLŒCIO has filed a request for review 
of the Regional Director™s Direction of Election.  The 

Employer has filed a statement in opposition.  The cen-
tral issue in contention is 
whether the Regional Director 
erred by directing that a second rerun election be held on 
the Employer™s premises over the objection of the Peti-
tioner, which requested that the election either be held at 

a neutral location not owned or controlled by any party 
or by mail ballot.  For the reasons stated below, we grant 
special permission to appeal and remand the case to the 

Regional Director with instru
ctions that she exercise her 
discretion over the location of the voting and whether it 
should be onsite or by mail and explain her ultimate de-

cision in writing. 
Petitioner has styled its filing with the Board a ﬁRe-
quest for Review of the Regional Director™s Direction of 

Election of Board Ordered Second Rerun Election,ﬂ 
while expressly acknowledging that a request for review 
under Board Rule 102.67(b) does not precisely lie here 

given the procedural posture of this case.  We therefore 
treat the request for review as a request for special per-
mission to appeal.
1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
We grant the request for special permission to appeal 
and reverse and remand the case to the Regional Director 
with the instructions contained in this decision. 
Facts At issue is the third election to be supervised by the 
Board pursuant to the original petition filed on April 12, 

2002Šover 9 years ago.  The Board set aside the results 
of both of the first two elections due to unlawful and 
objectionable conduct by the Employer.  Both of the two 

prior elections were conducted on the Employer™s prem-
ises. The First Two Elections 
The first election was held on May 24, 2002.  An ad-
ministrative law judge recommended that the results of 
the election be set aside based on his findings that the 
                                                 1 See, e.g., 
GPS Terminal Services, 
326 NLRB 839, 839 fn. 1 
(1998). 
Employer committed multiple unfair labor practices and 
engaged in various forms of objectionable conduct, and 
the Board sustained the recommendations.  See 
Austal 
USA
, 349 NLRB 561 (2007), enfd. 343 Fed. Appx. 448 
(11th Cir. 2009).  The unfair labor practices included 
unlawfully terminating 10 employees in retaliation for 
their protected, union activities; suspending and warning 

employees based on their uni
on activity; coercively ques-
tioning employees about their union sentiments; threaten-
ing plant closure, job loss, stricter discipline, and other 

unspecified reprisals if the 
employees voted for the Un-
ion; promising or impliedly promising benefits if the 
employees rejected the Union;
 and instructing employees 
not to read or discuss union material during working 
time. 
A second election was held on April 9, 2008.  Again, 
an administrative law judge 
recommended that the re-
sults of the election be set aside based on his findings 

that the Employer committed multiple unfair labor prac-
tices and engaged in various forms of objectionable con-
duct and the Board sustained the recommendations.  
Aus-
tal USA
, 356 NLRB 363 (2010).  The unfair labor prac-
tices included unlawfully terminating one employee; 
threatening employees that they would not be promoted 

because of their support for 
the Union; telling employees 
they could not discuss the Union during working hours; 
threatening employees with termination because of their 

activities in support of the Union; interrogating employ-
ees about their union activities and the union activities of 
other employees; selectively 
and disparately enforcing a 
distribution and solicitation rule by prohibiting prounion 
solicitations and distributions while permitting antiunion 
and nonunion solicitations and distributions; impliedly 
threatening its employees that it would not hire union 
supporters; interrogating its employees about their sup-

port for or against the Union by soliciting employees to 
accept antiunion shirts; telling employees not to talk 
about the Union; and granting benefits to employees pri-

or to the election.  The judg
e concluded, ﬁAustal blatant-
ly violated its employee Section 7 rights, and interfered 
with the fairness of the election.ﬂ  Id., slip op. at 39. 
The Employer™s highest officials were directly in-
volved in the unlawful conduct, including its chief ex-
ecutive officer, who endorsed
 the suggestion that the 
Employer needed to ﬁkick them [prounion employees] 
out the gateﬂ; its vice president for support services; and 
its human resources director
, who stated that the Em-
ployer ﬁdid not want to fire everybody at Austal; we are 
really only trying to get the people who™s pushing for the 
Union.ﬂ  349 NLRB at 564, 568, 569; 356 NLRB 363, 

363, 41. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 330 
The unlawful conduct all o
ccurred on the Employer™s 
premises.  Moreover, much of the Employer™s unlawful 
conduct involved the Employer™s
 exercise of its authority 
over the premises, including on the day of the first elec-

tion.  For example, the Employer promulgated a no-
solicitation/no-distribution rule, but enforced it only 
against union supporters.  The Employer banned discus-

sion of the Union while employees were working while 
permitting discussion of all other subjects.  As the judge 
found, Austal ﬁwante
d to limit, as much as possible, any 
discussion among employees about the Union while they 
were working.ﬂ  356 NLRB 363, 401.  At the same time, 
the Employer conducted an 
active campaign against the 
Union in the workplace.  S
upervisors met with employ-
ees both individually and in small groups.  Two vice 

presidents and the production coordinator also met with 
employees with the chief executive officer present at 
some of the meetings.  The 
vice president of support ser-
vices ﬁ‚talked to everybody 
in the shipyard™ individual-
ly.ﬂ  349 NLRB at 564.  On the day of the first election, 
the Employer, for the first 
time, placed uniformed guards 
at the entrance to the facility who required that employ-
ees present identification in order to enter.  Id. at 576. 
The Dispute over the Loca
tion of the Third Election 
After the Board overturned the results of the second 
election and directed that a 
third election be conducted, 
the Petitioner objected to the election being again con-

ducted on the Employer™s premises and requested either 
that it be conducted off the premises at an adjacent facili-
ty owned by the State of Alab
ama or that it be conducted 
via mail ballot.  The Petitioner made these requests oral-
ly.  The Employer opposed the requests.  The Regional 
Director orally denied the re
quests and informed the par-
ties in writing that the elec
tion would take place on the 
Employer™s premises. 
Analysis 
The Act is silent on the location of elections.  The 
choice of sites is therefore 
committed to the discretion of 
the Board.  In 
Halliburton Services
, 265 NLRB 1154, 
1154 (1982), the Board observe
d that ﬁit is clear under 
the broad remedial powers contained in Section 10(c) of 

the Act and our administrativ
e powers to conduct elec-
tions under Section 9(c)(1)(A) of the Act, that the Board 
may designate the site of an election.ﬂ  (Footnote omit-

ted.) 
Section 11302.2 of the Board™s Casehandling Manual, 
Part Two, Representation Proceedings drafted by the 
Board™s General Counsel and not binding on the Board,
2 provides: 
 The best place to hold an
 election, from the 
standpoint of accessibility to
 voters, is somewhere 
on the employer™s premises.  In the absence of good 
cause to the contrary, the election should be held 

there. . . . . 
 It may also be necessary to conduct an election 
off the employer™s premises where there are egre-
gious or pervasive employer unfair labor practices. 
Thus, where a request to proceed has been filed, the 
Regional Director may dir
ect that the election be 
conducted away from the employer™s premises in 
situations where an election held on the employer™s 
premises would compromise the prospect that em-

ployees will be able to exercise free choice. Exam-
ples of such conduct might include discharges or 
other discrimination directed at a significant portion 

of the voting unit, threats of plant closure, or other 
serious consequences if the union were to prevail 
and threats of violence to union adherents. In exer-

cising discretion, the Regional Director should con-
sider factors such as size of the unit, whether the 
conduct is ongoing, the extent to which the unfair 

labor practices are known to
 the voters, and the po-
tential impact upon voter participation of having the 
election off premises. 
 If an election is held away from the employer™s 
premises, it should be held as close by as is appro-
priate and necessary in a public building, social hall 
(other than one used as headquarters by a union), or 

a hotel, motel, school, church, or garage. A place 
normally used as a municipal voting place is particu-
larly desirable. A van or truck may also be used if 

other accommodations are not found. 
 The availability of places away from the employ-
er™s premises should be taken into consideration 
when one of the parties urges that the election be 
held off company property. The initial burden of 

suggesting such available places should be placed on 
the party seeking that the election be held off com-
pany property, but final arrangements should be 

made by the Board agent. 
 The Board has stated that the choice of the election site 
should ordinarily be left to the sound discretion of the 
                                                 2 See 
Hempstead Lincoln Mercury Motors Corp.
, 349 NLRB 552, 
552 fn. 4 (2007); 
Pacific Grain Products
, 309 NLRB 690, 691 fn. 5 
(1992). 
 AUSTAL USA
, LLC
 331
Regional Director becaus
e the Regional Director, 
through his agents, can investigate potential sites and 
evaluate their suitability.  See 
Mental Health Assn., Inc.
, 356 NLRB 1220, slip op. at 1220Œ1221 fn. 5 (2011) (de-

clining ﬁto deviate from the Board™s current practice of 
leaving the determination of the appropriate method and 
location for initial and rerun elections to the discretion of 

the Regional Directorﬂ); 
Smithfield Packing Co.
, 344 NLRB 1, 14 (2004) (despite recommendation of judge 
that new election be conducted at a neutral site or by 

mail, Board left ﬁthe determ
ination of the appropriate 
method and location for the election to the discretion of 
the Regional Directorﬂ);  
Federated Logistics & Opera-
tions
, 340 NLRB 255, 258 fn. 12 (2003) (refusing to rule 
directly on union™s request for a rerun election off the 

employer™s site, instead deferring to Regional Director™s 
ﬁjudgment on the issue of election siteﬂ); 
Halliburton 
Services, 265 NLRB at 1154 (same); 
J. P. Stevens & Co
., 167 NLRB 266, 270 (1967) (same).  But see 
Fieldcrest Cannon, Inc.
, 318 NLRB 470, 474 (1995), enfd. in rele-
vant part 97 F.3d 65, 74 (4th Cir. 1996) (ordering rerun 

election be conducted off the employer™s premises in 
light of ﬁegregious and pervasiveﬂ unfair labor practices, 
including threats of discipline and discharge, coercive 

interrogation, threats of plant closing, threats of deporta-
tion, and discriminatory reassignments, suspensions and 
discharges).  In 
Manchester Knitted Fashions
, 108 
NLRB 1366, 1366 (1954), the Board explained, ﬁThose 
factors which determine where an election may best be 
held are peculiarly within
 the Regional Director's 
knowledge.  His close view of
 the election scene, includ-
ing the many imponderables which are seldom reflected 
in a record, is essential to a fair determination of this 
issue.  We are convinced th
at it would be administrative-
ly unfeasible for the Board to make such determinations 

in every case.ﬂ 
In this case, however, we are unable to determine 
whether the Regional Director abused her discretion or, 

indeed, whether she exercised any discretion at all.  We 
are unable to determine if 
the Regional Director consid-
ered (1) the extent and nature of the Employer™s prior 

unlawful conduct, (2) the appr
opriateness of the alterna-
tive, neutral site proposed by the Petitioner, or (3) the 
factors the Board has indicated
 are best evaluated by the 
Regional Director.  Here, the Petitioner proposed a neu-
tral site that appears to be equally or almost equally ac-
cessible to employees, yet we 
have before us no account 
of the Regional Director™s ﬁclose view of the election 
sceneﬂ with which to evaluate her rejection of the alter-
native site.  We are thus unable at this time to determine 
whether the Regional Director
 simply followed the direc-
tions in the nonbinding Casehandling Manual without 
considering whether the ex
ception described therein 
should apply or otherwise exercising the discretion the 

Board has delegated to her.  We have therefore decided 
to grant the request for speci
al permission to appeal and 
to remand to the Regional Dir
ector so that she can exer-
cise her discretion concerning the location of the election 
consistent with this opinion. 
On remand, then, the Regional
 Director will retain dis-
cretion to select the election site based on her ﬁclose 
view of the election scene.ﬂ  In doing so, however, she 

must consider the following factors. 
First, the Petitioner™s objection to holding the third 
election on the Employer™s 
premises, the Employer™s 
request that it be held there,
 and the grounds therefor.   
Second, the extent and nature of the Employer™s prior 
unlawful and objectionable condu
ct and the fact that the 
Petitioner has made a request to proceed despite the fact 
that the compliance period relating to the prior unlawful 
conduct has not yet closed.  See Casehandling Manual, 

Section 11302.2. 
Third, the advantages available to the Employer over 
other parties to this proceeding if the election is conduct-

ed on premises it owns or otherwise controls.   
Finally, the Regional Director must evaluate the alter-
native site proposed by the Petitioner, as well as other 

readily available sites.  In evaluating these sites, the Re-
gional Director shall consid
er their accessibility to em-
ployee-voters, the ability of the Board to conduct and 
properly supervise the election on the site, whether the 
parties to this proceeding have equal access to and con-
trol over the site, and the cost of conducting the election 
on the site.
3 ORDER 
IT IS ORDERED
 that this proceeding is remanded to the 
Regional Director for Region 15 for further action con-
sistent with this Order Remanding. 
                                                 3 The Regional Director shall also evaluate the propriety of conduct-
ing the election by mail ballot under the standards previously articulat-

ed by the Board and considering the Employer™s prior unlawful and 
objectionable conduct. 
 